El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Por escritura otorgada en España la recurrente adquirió ciertas propiedades localizadas en Lajas, Puerto Bico, pertene-cientes a Pantaleona Melón Sáenz. La escritura describía ade-cuadamente una de las propiedades pero no así las otras por no disponer de antecedentes para su descripción. En la es-critura se expuso qué las propiedades que se vendían con-sistían de todas las que la vendedora poseía en Lajas y que había adquirido por herencia de su primo, Santiago Sáenz Martínez.
La recurrente presentó en el Begistro la escritura para su inscripción acompañándola de otra otorgada por su apo-derado en la que se describían las propiedades que poseía la vendedora en Lajas. El Registrador denegó la inscrip-ción por dos fundamentos. El primero, porque existía una anotación preventiva a favor de una heredera de la causante *928sobre las propiedades que se intentaba inscribir. Es inne-cesario considerar el primer -fundamento ya que se ha in-dicado una certificación del Registrador acreditativa de que la anotación preventiva ha caducado.
El segundo fundamento del Registrador consistía en que en la escritura no se describían las propiedades y que el acta aclaratoria que se acompañó otorgada por el apoderado de la recurrente no era suficiente. La recurrente sometió entonces al Registrador una escritura otorgada por el apo-derado de Pantaleona Melón sobre Acta Notarial sobro in-ventario de los Bienes Heredados por doña Pantaleona Me-lón por Testamento de don Santiago Sáenz Martínez. En este documento se describen las propiedades heredadas por la vendedora radicadas en el municipio de Lajas. El Re-gistrador ratificó su resolución anterior y la peticionaria presentó este recurso gubernativo.
El Registrador descansa en los artículos 9 y 21 de la Ley Hipotecaria y en el 87 del Reglamento. Pero precisamente los artículos 21 y 87 autorizan al Registrador, una vez esta-blecido por documento fehaciente exactamente cuáles son las propiedades que se venden, inscribir las mismas en el Re-gistro(1)
Morell, comentando el artículo 21 de la Ley Hipotecaria Española, esencialmente igual al nuestro, dice a la pág. 428 del tomo 2 de sus Comentarios a la Ley Hipotecaria, ed. 1917:
*929“En efecto; se habla en general de títulos universales y singu-lares, y en general también se exige solamente que se justifique, con cualquier otro documento fehaciente, que se hallan comprendidos en aquéllos los bienes que han de. inscribirse. A vende a B las ñucas que adquirió de G en la escritura de tal fecha, ante tal notario, sin describirla. El texto del párrafo segundo del artículo 21 permite justificar con la escritura de venta aludida cuáles son las fincas que se venden y que se quieren inscribir.”
Galindo y Escosura son de la misma opinión en 2 Co-mentarios a la Legislación Hipotecaria de España, pág. 222:
"... Pero aun concediendo que el Artículo 28 del Reglamento dijese ló que la resolución afirma, no es aplicable como doctrina general: contra ello tenemos, además de lo que dispone el Núm. X9 del art. 64 del mismo Regí., acerca de las circunstancias que han de contener las anotaciones, el precepto claro y terminante del art. 21 de la L. !£., según el cual, aunque los títulos universales o singulares no describan los bienes, pueden inscribirse si de otro documento fehaciente resulta que están comprendidos en aquellos títulos: la Res.' de 6 Die. 1864, declarando que basta que los linderos consten en un documento auténtico, ya sea anterior o posterior al que se lia de inscribir, o en certificación del Administrador do Hacienda, si se trata de fincas enajenadas por ésta, y la de 8 de junio de 1876, que declara que la falta de descripción o determinación de fincas, puede suplirse presentando otros documentos en que eonste. ’ ’
Siendo la escritura otorgada por el apoderado de la ven-dedora nn documento fehaciente en el que se describen los bienes y apareciendo en el Registro los mismos inscritos a nombre de. la transmútente, erró el Registrador al denegar la inscripción.

 Estos artículos leen así:
"Artículo 9. — Toda inscripción que se haga en el registro expresará las circunstancias siguientes:
"1. La naturaleza, situación y linderos de los inmuebles objeto de la ins-cripción, o a los cuales afecte el derecho que deba inscribirse, y su medida superficial con arreglo a la usada en el país, y su equivalencia en el sistema métrico decimal, nombre y número, si constaren del título.
f ¿ * * * * * * *
"Artíeúlo 21. — Las escrituras públicas de actos o contratos que deban ins-cribirse, expresarán por lo menos todas las circunstancias que bajo pena dé nulidad debe contener la inscripción y sean relativas a las personas de los otorgantes, a las fincas y a los derechos inscritos.
*929"Los dueños, de bienes inmuebles o derechos reales por cualquier titulo universal o singular quo no lo señale y describa individualmente, podrán- obtener su inscripción presentando dicho titulo con el documento, en su caso, que pruebe haberle sido aquél transmitido, y justificando con cualquier otro documento fehaciente que se hallan comprendidos en él los bienes que traten de inscribir.”
"Artículo 87. — Se considerarán documentos fehacientes, para los efectos del párrafo segundo del Artículo 21 de la Ley ... o cualesquiera otros ins-trumentos que hagan fe y expresa mención de los bienes y de su procedencia en términos suficientemente explícitos a juicio del Registrador, y salvo en todo caso, contra su decisión, el* recurso gubernativo correspondiente.”